DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, and 18 of U.S. Patent No. 11, 102, 397 (hereinafter referred to as the ‘397 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1, the claim is substantially similar and more broad than claim 1 of the ‘397 patent, as compared below:
Current Application
U.S. Patent No. 11,102,397
Notes
“acquiring a preview image through a capturing component of a terminal and acquiring an exposure parameter value 



“forecasting an image capturing parameter value in a current blurred scene according to the preview image, the exposure parameter value, and the image capturing parameter related pre-trained forecasting model with the image data parameter, the exposure parameter, and the image capturing parameter as variables, wherein an image capturing parameter in the current blurred scene comprises a number of images for synthesis”
Substantially the same, other than the current scene being an HDR scene as opposed to a “blurred scene”.  See the discussion below.
“capturing an image according to the image capturing parameter value forecasted, upon receiving a capturing instruction”
“capturing an image according to the image capturing parameter value forecasted, upon receiving a capturing instruction”

Verbatim the same.


	As can be seen above, the only difference between the two claims (other than being more broad) is the use of the method of different types of scenes (i.e. an HDR scene vs. a blurred scene).  Firstly, the type of scene that the method operates on is not a patentable distinction.  The claim does not actively recite the creation of an HDR image or capturing of a blurred image.  It only serves to identify the type of image that the method operates.  Secondly, even it is was a patentable distinction, Official Notice is taken as to the fact that the combination of images to either form an HDR image or to correct for a blurry image is a well-known concept in the art.  More specifically, one of ordinary skill in the art would recognize that the combination of images is a well-known way to form an HDR image and to correct for image blur.  The ability to combine images to form an HDR image allows for a higher quality image to be formed that allows for oversaturated or undersaturated portions of an image to be compensated for.  
As for claim 2, the current claim is nearly identical to claim 2 of the ‘397 patent, except for the recitation of the blurred image.  For a discussion of the blurred image, please see the discussion of claim 1 above.
With regard to claim 3, the claim is substantially the same as the 1st limitation of claim 1 of the ‘397 patent as compared below:
Current Application
U.S. Patent No. 11,102,397
Notes
“training the forecasting model in such a manner that a forecasted value of an image capturing parameter value corresponding to a preview image and an exposure parameter value approaches a pre-stored training value of the image capturing parameter value, to obtain the pre- trained forecasting model with the image data parameter, the exposure parameter, and the image capturing parameter as variables, wherein the training is performed according to a pre-stored correspondence relationship between preview images, exposure parameter values, and image capturing parameter values in a training set”
“training a forecasting model according to a training rule that makes a forecasted value of an image capturing parameter value corresponding to a preview image and an exposure parameter value approach a pre-stored training value of the image capturing parameter value, to obtain a pre-trained forecasting model with an image data parameter, an exposure parameter, and the image capturing parameter as variables, wherein the training is performed according to a pre-stored correspondence relationship between preview images, exposure parameter values, and image capturing parameter values in a training set”
Substantially the same, other than minor formatting/wording changes


Regarding claim 10, Official Notice is taken as to the fact that it is well known in the art that preview images are captured prior to a shutter button of the terminal being pressed.  One of ordinary skill in the art would recognize the benefits of allowing a camera to captured images prior to a shutter button being pressed – including the ability to display an image to the user to 
As for claim 11, the claim is substantially similar and more broad than claim 11 of the ‘397 patent, as compared below:
Current Application
U.S. Patent No. 11,102,397
Notes
“A terminal, comprising: at least one processor; and a non-transitory computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to”
“A terminal, comprising: at least one processor; and a non-transitory computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to”
Verbatim the same
“acquire a preview image through a capturing component of a terminal and acquire an exposure parameter value corresponding to the preview image”
“acquire a preview image through a capturing component of a terminal and acquire an exposure parameter value corresponding to the preview image, when the capturing component is enabled”
Substantially similar, current application is more broad.  Furthermore, it is inherent that in order to acquire a preview image the capturing component has to be enabled.  Therefore, any potential patent granted on this claim, reads on this limitation.

“forecast an image capturing parameter value in a current blurred scene according to the preview image, the exposure parameter value, and the image capturing parameter related pre-trained forecasting model with the image data parameter, the exposure parameter, and the image capturing parameter as variables, wherein an image capturing parameter in the current blurred scene comprises a number of images for synthesis”


Substantially the same, other than the current scene being an HDR scene as opposed to a “blurred scene”.  See the discussion below.
“capture an image according to the image capturing parameter value forecasted, -33PCT1910688OPPO-US upon receiving a capturing instruction”
“capture an image according to the image capturing parameter value forecasted, upon receiving a capturing instruction”
Verbatim the same


As can be seen above, the only difference between the two claims (other than being more broad) is the use of the method of different types of scenes (i.e. an HDR scene vs. a blurred scene).  Firstly, the type of scene that the method operates on is not a patentable distinction.  The claim does not actively recite the creation of an HDR image or capturing of a blurred image.  It only serves to identify the type of image that the method operates.  Secondly, even it is was a patentable distinction, Official Notice is taken as to the fact that the combination of images to either form an HDR image or to correct for a blurry image is a well-known concept in the art.  More specifically, one of ordinary skill in the art would recognize that the combination of images is a well-known way to form an HDR image and to correct for image blur.  The ability to combine images to form an HDR image allows for a higher quality image to be formed that allows for oversaturated or undersaturated portions of an image to be compensated for.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the method of claim 11 of the ‘397 patent on an HDR image in order to form a high quality image that compensates for oversaturated or undersaturated portions of an image.
As for claim 12, the current claim is nearly identical to claim 12 of the ‘397 patent, except for the recitation of the blurred image.  For a discussion of the blurred image, please see the discussion of claim 11 above.
With regard to claim 13, the claim is substantially the same as the 1st limitation of claim 11 of the ‘397 patent as compared below:



Current Application
U.S. Patent No. 11,102,397
Notes
“train the forecasting model in such a manner that a forecasted value of an image capturing parameter value corresponding to a preview image and an exposure parameter value approaches a pre-stored training value of the image capturing parameter value, to obtain the pre- trained forecasting model with the image data parameter, the exposure parameter, and the image capturing parameter as variables, wherein the training is performed according to a pre-stored correspondence relationship between preview images, exposure parameter values, and image capturing parameter values in a training set”
“train a forecasting model according to a training rule that makes a forecasted value of an image capturing parameter value corresponding to a preview image and an exposure parameter value approach a pre-stored training value of the image capturing parameter value, to obtain a pre-trained forecasting model with an image data parameter, an exposure parameter, and the image capturing parameter as variables, wherein the forecasting model is trained according to a pre-stored correspondence relationship between preview images, exposure parameter values, and image capturing parameter values in a training set”
Substantially the same, other than minor formatting/wording changes














Regarding claim 20, the claim is substantially similar and more broad than claim 11 of the ‘397 patent, as compared below:
Current Application
U.S. Patent No. 11,102,397
Notes

“A non-transitory computer readable storage medium storing a computer program which, when executed by a processor, causes the processor to”
Verbatim the same
“acquire a preview image through a capturing component of a terminal and acquire an exposure parameter value corresponding to the preview image”
“acquire a preview image through a capturing component of a terminal and acquire an exposure parameter value corresponding to the preview image, when the capturing component is enabled”
Substantially similar, current application is more broad.  Furthermore, it is inherent that in order to acquire a preview image the capturing component has to be enabled.  Therefore, any potential patent granted on this claim, reads on this limitation.
“forecast an image capturing parameter value in a current high dynamic range (HDR) scene according to the preview image, the exposure parameter value, and an image capturing parameter related pre-trained forecasting model with an image data parameter, an exposure parameter, and an image capturing parameter as variables, wherein the image capturing parameter comprises the number of images for synthesis”
“forecast an image capturing parameter value in a current blurred scene according to the preview image, the exposure parameter value, and the image capturing parameter related pre-trained forecasting model with the image data parameter, the exposure parameter, and the image capturing parameter as variables, wherein an image capturing parameter in the current blurred scene comprises a number of images for synthesis”


Substantially the same, other than the current scene being an HDR scene as opposed to a “blurred scene”.  See the discussion below.
“capture an image according to the image capturing parameter value forecasted, -33PCT1910688OPPO-US upon receiving a capturing instruction”
“capture an image according to the image capturing parameter value forecasted, upon receiving a capturing instruction”
Verbatim the same


As can be seen above, the only difference between the two claims (other than being more broad) is the use of the method of different types of scenes (i.e. an HDR scene vs. a blurred scene).  Firstly, the type of scene that the method operates on is not a patentable distinction.  The claim does not actively recite the creation of an HDR image or capturing of a blurred image.  It only serves to identify the type of image that the method operates.  Secondly, even it is was a patentable distinction, Official Notice is taken as to the fact that the combination of images to .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites the limitation of “an exposure parameter” in lines 2-3 and also, “an exposure parameter” in lines 6-7 used as a variable in the pre-trained forecasting model.  It is unclear from the claim language if applicant intends for the exposure parameter of line 2-3 to be the same exposure parameter used as a variable in the forecasting model.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Applicant should use claim terminology 
Additionally regarding claim 1, similarly to above, applicant recites the limitation of “an image capturing parameter” in line 4 and also, “an image captured parameter” in line 7 used as a variable in the pre-trained forecasting model.  It is unclear from the claim language if applicant intends for the image capturing parameter of line 4 to be the same image capturing parameter used as a variable in the forecasting model.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Applicant should use claim terminology that differentiates between the forecasted image capturing parameter and the image capturing parameter using the pre-trained forecasting model.
Additionally regarding claim 1, applicant recites the limitation of “the number of images for synthesis” in line 8.  However, it is unclear to what number of images for synthesis they are referring to.  It appears that the number of images to be synthesized can be any number and it is not clear what specific number applicant is referring to.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  A more appropriate wording would be “a number of images for synthesis”.
Claims 2-10 are rejected based on their dependency to claim 1.
Regarding claim 2, applicant recites the limitation of “the image capturing parameter further comprises an exposure parameter”.  However, previously in claim 1, applicant also claims a forecasted “image capturing parameter” and an “image capturing parameter” used as a variable in the forecasting model.  It is unclear to which image capturing parameter applicant is referring to in claim 2.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Additionally regarding claim 2, applicant recites the limitation of “the image capturing parameter further comprises an exposure parameter”.  However, previously in claim 1, 
With regard to claim 3, applicant recites the limitation of “a forecasted value of an image capturing parameter value” in lines 2-3.  However, previously in claim 1, applicant also recites “forecasting an image capturing parameter value”.  It is unclear from the claim language if these two forecasted image capturing parameter values are the same thing or not.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Additionally regarding claim 3, applicant recites the limitations of “a preview image” and “an exposure parameter value” in line 3.  However, previously in claim 1, applicant also claimed a preview image and an exposure parameter value.  It is unclear from the claim language and specification if the preview image and exposure parameter value of claim 3 are the same preview image and exposure parameter value as previously claimed in claim 1.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Additionally regarding claim 3, applicant recites the limitations of “preview images, exposure parameter values, and image capturing parameter values” in lines 7-8.  However, previously in claim 1, applicant also claimed a “preview image”, “exposure parameter value”, and “image capturing parameter values”.  It is unclear from the claim language and specification if the “preview image”, “exposure parameter value”, and “image capturing parameter values” of claim 3 are the same “preview image”, “exposure parameter value”, and “image capturing 
Claims 4-9 are rejected based on their dependency to claim 3.
With regard to claim 4, applicant recites the limitation of “a first preview image”, a “first preset number of preview images”, and a “second preset number of preview images” throughout the claim.  However, applicant previously claimed “a preview image” in claim 1, and “a preview image” in claim 3, used in the training of the forecasting model.  It is unclear from the claim language and specification, if the “first preview image”, or the preview images, is either of the preview images in claims 1 or 3, and if it is, which of these preview images from claims 1 and 3, the “a first preview image” is referring to. Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Applicant should differentiate between the different preview images being used in the previewing of image, the training of the forecasting model, and the captured image.
Additionally regarding claim 4
Additionally regarding claim 4, applicant recites the phrase “synthesized images” (note the pluralized form) in line 23.  However, it is unclear to what synthesized images applicant is referring to.  Applicant refers to a single synthesized image in line 21, but not a plurality of synthesized images.  Is applicant referring to a plurality of iterations of this process on a number of present numbers of images?  It is unclear from the claim language. Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 5-9 are rejected based on their dependency to claim 4.
Regarding claim 5, applicant recites the phrase “a synthesized image”.  However, applicant previously recited a synthesized image in claim 4.  It is unclear if the synthesized image of claim 5 is the same synthesized image previously claimed in claim 4.
Claims 6 and 9 are rejected based on their dependency to claim 5.
Claim 11 includes identical claim language to that in claim 1 (other than being an apparatus claim) and thus includes the same language as discussed above with respect to the 35 U.S.C. 112(b) rejection of claim 1 discussed above.  It is thereby rejected in the same manner as discussed above.  Please see the discussion of claim 1 above with respect to the 35 U.S.C. 112(b) rejection.
Claims 12-19 are rejected based on their dependency to claim 11
Claim 12 includes identical claim language to that in claim 2 and thus includes the same language as discussed above with respect to the 35 U.S.C. 112(b) rejection of claim 2 discussed above.  It is thereby rejected in the same manner as discussed above.  Please see the discussion of claim 2 above with respect to the 35 U.S.C. 112(b) rejection.
Claim 13
Claims 14-19 are rejected based on their dependency to claim 13.
Claim 14 includes identical claim language to that in claim 4 and thus includes the same language as discussed above with respect to the 35 U.S.C. 112(b) rejection of claim 4 discussed above.  It is thereby rejected in the same manner as discussed above.  Please see the discussion of claim 4 above with respect to the 35 U.S.C. 112(b) rejection.
Claims 15-19 are rejected based on their dependency to claim 14.
Claim 15 includes identical claim language to that in claim 5 and thus includes the same language as discussed above with respect to the 35 U.S.C. 112(b) rejection of claim 5 discussed above.  It is thereby rejected in the same manner as discussed above.  Please see the discussion of claim 5 above with respect to the 35 U.S.C. 112(b) rejection.
Claims 16 and 19 are rejected based on their dependency to claim 15.
Claim 20 includes identical claim language to that in claim 1 (other than being a computer readable medium claim) and thus includes the same language as discussed above with respect to the 35 U.S.C. 112(b) rejection of claim 1 discussed above.  It is thereby rejected in the same manner as discussed above.  Please see the discussion of claim 1 above with respect to the 35 U.S.C. 112(b) rejection.

Allowable Subject Matter







































Claims 1-20 would be allowable if rewritten to overcome the rejections set forth under 35 U.S.C. 112(b) above and the double patenting rejections set forth above.  After a thorough search and a review of the submitted IDS’s, no prior art has been found that can read on the claim language as currently written.  In particular, with respect to claims 1, 11, and 20, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest forecasting an image capturing parameter value in a current high dynamic range (HDR) scene according to the preview image, the exposure parameter value, and an image capturing parameter related pre-trained forecasting model with an image data parameter, an exposure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 10, 2022